DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 
Information Disclosure Statement
	The information disclosure statement filed on 3/4/2021 has been reviewed and considered by this office action.

Response to Amendment
	The amendment filed on 4/16/2021 has been entered. Claims 1-20 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geffin et al. (US PGPUB 20130238795) in view of Baker (US PGPUB 20150156213). 

Regarding Claim 1; Geffin teaches; A building management system comprising: (Geffin; at least Abstract; Fig. 5; disclose a building monitoring and control system)
building equipment operable to affect a physical state or condition of a building; (Geffin; at least paragraph [0068]; disclose wherein the building equipment managed includes power and cooling systems)
a system manager coupled to the building equipment via a system bus, the system manager configured to: (Geffin; at least Fig. 5; disclose wherein the system manager (wherein the Presentation 
generate and transmit a sample of a first timeseries comprising a value of a point associated with the building equipment in response to a determination that the value has changed; (Geffin; at least Figs. 20-24 and Fig. 34; paragraphs [0163]-[166] and [0319]; disclose wherein the system generates time series data for various monitored points in the system by collecting the data and sending it to a time series data base (52) and wherein the system transmits a value in response to an event (i.e. a value has changed such as a battery backup event occurs thus triggering collecting of data every minute in response to the change in value indicating battery backup has occurred). Further the MSS services (50) queries the time series data collected in the MSS time series data base (52) and transmits the data to the MSS user interface (96))
and generate and transmit a sample of a second timeseries in response to a determination that a predetermined amount of time has elapsed since a previous sample was transmitted. (Geffin; at least Figs. 20-24 and Fig. 30A; paragraphs [0163]-[0166] and [0315]; disclose wherein the system generates time series data by collecting data points for various monitored points in the system and sending them to the time series data base (52) to generate the time series data. Further the MSS services (50) queries the time series data collected in the MSS time series data base (52) and transmits the data to the MSS user interface (96)).
Geffin appears to be silent on; “generate and transmit a sample of a first timeseries…”
“and generate and transmit a sample of a second timeseries…”
However, Baker teaches; (at least paragraphs [0006]-[0007] and [0012]) disclose a system and method for timeseries data analysis in which the system generates keys (samples) which represent various intervals of time of a timeseries data set that can be selected for review or analysis.

It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Baker of utilizing timeseries data samples when analyzing timeseries data with the known system of a building system management controller as taught by Geffin. One would be motivated to combine the cited prior art as the various samples of data can be repeated for different time intervals enabling access to the indexed data in a manner that can adapt to changes in resolution of data without the need of processing the stored data as taught by Baker (paragraph [0007]).

Regarding Claim 2; the combination of Geffin and Baker teach; The building management system of Claim 1, wherein: the sample of the first timeseries is a sample of a first timeseries associated with the point; (Geffin; at least Figs. 22-23 and Fig. 34; disclose wherein the first time series is based on a point (i.e. measured humidity) and wherein Baker teaches a sample of timeseries data)
and the sample of the second timeseries is a sample of a second timeseries associated with the system manager. (Geffin; at least Figs. 18, 22-23, and 30A; paragraph [0258]; disclose wherein the system generates time series data and wherein the system monitors data associated with a manageability subsystem (MSS) which is equivalent to a system manager and wherein Baker teaches a sample of timeseries data).

Regarding Claim 3; the combination of Geffin and Baker teach; The building management system of Claim 1, wherein the sample of the second timeseries comprises a status of the system manager. (Geffin; at least Figs. 18 and 22; disclose wherein the MSS engine sends data points (i.e. a 

Regarding Claim 5; the combination of Geffin and Baker teach; The building management system of Claim 1, wherein the sample of the second timeseries comprises a timestamp defining a time at which the second timeseries sample was generated. (Geffin; at least Fig. 22; disclose wherein the system collects time series data in a time series database and wherein Baker teaches storing the timeseries data using timestamps as detailed in paragraph [0164]).

Regarding Claim 9; the combination of Geffin and Baker teach; The building management system of Claim 1, wherein: the sample of the second timeseries is a sample of a status timeseries; and the previous sample is a previous sample of the status timeseries. (Geffin; at least Figs. 18 and 22; disclose wherein the MSS engine sends data points (i.e. a status of the system manager) to the time series data base where the status can be stored with respective time data and wherein Baker teaches a sample of timeseries data).

Regarding Claim 10; the combination of Geffin and Baker teach; The building management system of Claim 1, wherein the previous sample is a most recent sample transmitted by the system manager. (Geffin; at least Fig. 30A; disclose wherein a previous sample is a most recent sample transmitted by the system manager based on a time interval).

Regarding Claim 11; Geffin teaches; A method for monitoring and controlling building equipment in a building management system, the method comprising: (Geffin; at least Fig. 5; disclose wherein the system manager (wherein the Presentation client, Presentation server, Services, and Data 
operating building equipment to affect a physical state or condition of a building; (Geffin; at least paragraph [0068]; disclose wherein the building equipment managed includes power and cooling systems)
and at a system manager coupled to the building equipment via a system bus: (Geffin; at least Fig. 5; disclose wherein the system manager is connected to the managed equipment via a service bus)
generating and transmitting a sample of the first timeseries comprising a value of a point associated with the building equipment in response to a determination that the value has changed; (Geffin; at least Figs. 20-24 and Fig. 34; paragraphs [0163]-[166] and [0319]; disclose wherein the system generates time series data for various monitored points in the system by collecting the data and sending it to a time series data base (52) and wherein the system transmits a value in response to an event (i.e. a value has changed such as a battery backup event occurs thus triggering collecting of data every minute in response to the change in value indicating battery backup has occurred). Further the MSS services (50) queries the time series data collected in the MSS time series data base (52) and transmits the data to the MSS user interface (96))
and generating and transmitting a sample of the second timeseries in response to a determination that a predetermined amount of time has elapsed since a previous sample was transmitted. (Geffin; at least Figs. 20-24 and Fig. 30A; paragraphs [0163]-[0166] and [0315]; disclose wherein the system generates time series data by collecting data points for various monitored points in the system and sending them to the time series data base (52) to generate the time series data. Further the MSS services (50) queries the time series data collected in the MSS time series data base (52) and transmits the data to the MSS user interface (96)).
Geffin appears to be silent on; “generating and transmitting a sample of a first timeseries…”
“and generating and transmitting a sample of a second timeseries…”
However, Baker teaches; (at least paragraphs [0006]-[0007] and [0012]) disclose a system and method for timeseries data analysis in which the system generates keys (samples) which represent various intervals of time of a timeseries data set that can be selected for review or analysis.
The combination of Geffin and Baker are analogous art because they are from the same field of endeavor or similar problem solving area, of timeseries data analysis.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Baker of utilizing timeseries data samples when analyzing timeseries data with the known system of a building system management controller as taught by Geffin. One would be motivated to combine the cited prior art as the various samples of data can be repeated for different time intervals enabling access to the indexed data in a manner that can adapt to changes in resolution of data without the need of processing the stored data as taught by Baker (paragraph [0007]).

Regarding Claim 12; the combination of Geffin and Baker teach; The method of Claim 11, wherein: the sample of the first timeseries is a sample of a first timeseries associated with the point; (Geffin; at least Figs. 22-23 and Fig. 34; disclose wherein the first time series is based on a point (i.e. measured humidity) and wherein Baker teaches a sample of a timeseries)
and the sample of the second timeseries is a sample of a second timeseries associated with the system manager. (Geffin; at least Figs. 18, 22-23, and 30A; paragraph [0258]; disclose wherein the system generates time series data and wherein the system monitors data associated with a manageability subsystem (MSS) which is equivalent to a system manager and wherein Baker teaches a sample of a timeseries).

Claim 13; the combination of Geffin and Baker teach; The method of Claim 11, wherein the sample of the second timeseries comprises a status of the system manager. (Geffin; at least Fig. 18; disclose wherein the second timeseries comprises a status of the system manager and wherein Baker teaches a sample of a timeseries).

Regarding Claim 15; the combination of Geffin and Baker teach; The method of Claim 11, wherein the sample of the second timeseries comprises a timestamp defining a time at which the second timeseries sample was generated. (Geffin; at least Fig. 22; disclose wherein the system collects time series data in a time series database and wherein Baker teaches storing the timeseries data using timestamps as detailed in paragraph [0164]).

Regarding Claim 19; the combination of Geffin and Baker teach; The method of Claim 11, wherein: the sample of the second timeseries is a sample of a status timeseries; and the previous sample is a previous sample of the status timeseries. (Geffin; at least Fig. 18; disclose wherein the second time series is a status time series and wherein Baker teaches a sample of a timeseries).

Regarding Claim 20; the combination of Geffin and Baker teach; The method of Claim 11, wherein the previous sample is a most recent sample transmitted by the system manager. (Geffin; at least Fig. 30A; disclose wherein a previous sample is a most recent sample transmitted by the system manager based on a time interval).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geffin et al. (US PGPUB 20130238795) in view of Baker (US PGPUB 20150156213) in further view of Drees et al. (US PGPUB 20160377306).

Regarding Claim 4; the combination of Geffin and Baker teach; The building management system of Claim 1, wherein: the sample of the second timeseries comprises status information for at least one of the building equipment or the system manager; (Geffin; at least Fig. 18; disclose wherein the second timeseries comprises a status of the system manager and wherein Baker teaches a sample of a timeseries)
Geffin and Baker appear to be silent on; and the system manager is configured to request a status timeseries identifier for the second timeseries sample, generate a reported network tree, and store the status timeseries identifier as an attribute of the reported network tree.
However, Drees teaches; (at least [0470]-[0472]) disclose wherein the building system manager is able to utilize association data tables to associate time series data with a specific hierarchy of equipment and their respective connected equipment and creates time series data tables associated with each equipment, the system then analyzes the various data tables and creates a relational connection between them to form a generated network tree.
The combination of Geffin, Baker, and Drees are analogous art because they are from the same field of endeavor or similar problem solving area, of building system management controls.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Drees of requesting a time series identifier to associate a time series as an attribute of a network tree with the known system of a building system management controller as taught by Geffin and Baker. Utilizing the features of Drees would allow for optimal storage and retrieval of time series data as taught by Drees (paragraph [0472]).

	Regarding Claim 14; the combination of Geffin and Baker teach; The method of Claim 11, wherein: the sample of the second timeseries comprises status information for at least one of the building equipment or the system manager; (Geffin; at least Fig. 18; disclose wherein the second timeseries comprises a status of the system manager and wherein Baker teaches a sample of a timeseries)
the combination of Geffin and Baker appear to be silent on; and the method comprises the system manager requesting a status timeseries identifier for the sample of the second timeseries, generating a reported network tree, and storing the status timeseries identifier as an attribute of the reported network tree.
However, Drees teaches; (at least [0470]-[0472]) disclose wherein the building system manager is able to utilize association data tables to associate time series data with a specific hierarchy of equipment and their respective connected equipment and creates time series data tables associated with each equipment, the system then analyzes the various data tables and creates a relational connection between them to form a generated network tree.
The combination of Geffin, Baker, and Drees are analogous art because they are from the same field of endeavor or similar problem solving area, of building system management controls.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Drees of requesting a time series identifier to associate a time series as an attribute of a network tree with the known system of a building system management controller as taught by Geffin and Baker. Utilizing the features of Drees would allow for optimal storage and retrieval of time series data as taught by Drees (paragraph [0472]).

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geffin et al. (US PGPUB 20130238795) in view of Baker (US PGPUB 20150156213) in view of Boteler et al. (US PGPUB 20110185419) in further view of Khuti (US PGPUB 20150188747).

Claim 6; the combination of Geffin and Baker teach; The building management system of Claim 5, further comprising a cloud platform configured to: store the sample of the second timeseries as a sample of a second timeseries associated with the system manager; (Geffin; at least Figs. 5 and 7; disclose a timeseries database and time series attribute support application for storing timeseries sample data and wherein Baker teaches a sample of a timeseries) 
and assign a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window. (Geffin; at least Fig. 45; disclose wherein the system includes execution of command from the system manager when a rules threshold is reached (i.e. the system assigns a status when a number of samples is triggered by the system manager).
the combination of Geffin and Baker appears to be silent on; and assign a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window.
a cloud platform;
However, Khuti teaches; a cloud platform; (at least Abstract; Fig. 1; disclose a building management system that is built off a cloud-based data platform).
The combination of Geffin, Baker, and Khuti are analogous art because they are from the same field of endeavor or similar problem solving area, of building system management controls.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Khuti of utilizing a cloud-based computing platform for exchanging data with the known system of a building system management controller as taught by Geffin and Baker. Utilizing the features of Khuti would allow for a customer to only purchase or lease the proper amount of computing/monitoring services to fit their needs as taught by Khuti (paragraph [0006]).
and assign a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window.
However, Boteler teaches; (Boteler, at least Fig. 1; paragraph [0083]) disclose a monitoring system which keeps track of the number of times an event (sample) occurs over a predetermined period, and if the number of events exceeds a threshold, the status will be in alert mode and if not will not be in alert mode.
The combination of Geffin, Baker, Khuti, and Boteler are analogous art because they are from the same field of endeavor or similar problem solving area, of building monitoring and controls.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Boteler of assigning a status in response to a number of events detected within a predetermined period with the known system of a building system management controller as taught by Geffin, Baker, and Khuti. Utilizing the features of Boteler would allow for the system dramatically reduce false alarming in a monitoring and control system (paragraph [0061]).

Regarding Claim 7; the combination of Geffin, Baker, Khuti, and Boteler further teach; The building management system of Claim 6, wherein the cloud application is configured to: assign a first status to the system manager in response to a determination that the number of samples exceeds a first threshold value; assign a second status to the system manager in response to a determination that the number of samples is less than the first threshold value and greater than a second threshold value; and assign a third status to the system manager in response to a determination that the number of samples is less than the second threshold value. (Geffin; at least Figs. 18, 42B, and 45; disclose wherein the system is capable of providing various bits of status updates of the system manager 

Regarding Claim 8; the combination of Geffin, Baker, Khuti, and Boteler further teach; The building management system of Claim 1, further comprising a cloud platform configured to: store the sample of the first timeseries as a sample of a first timeseries associated with the point; and store the sample of the second timeseries as a sample of a second timeseries associated with the system manager. (Geffin; at least Fig. 5; disclose wherein the time series information is stored in a time series database and associates each time series with its respective monitoring point or system and wherein Khuti teaches the cloud platform and wherein Baker teaches a sample of a timeseries).

Regarding Claim 16; the combination of Geffin and Baker teach; The method of Claim 15, further comprising: receiving the  sample of the second timeseries sample at a cloud platform; storing the sample of the second timeseries as a sample of a second timeseries associated with the system manager at the cloud platform; (Geffin; at least Figs. 5 and 7; disclose a timeseries database and time series attribute support application for storing timeseries sample data and wherein Baker teaches a sample of a timeseries)
and assigning, by the cloud platform, a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window. (Geffin; at least Fig. 45; disclose wherein the system includes execution of command from the 
Geffin and Baker appear to be silent on; and assigning, by the cloud platform, a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window.
a cloud platform;
However, Khuti teaches; a cloud platform; (at least Abstract; Fig. 1; disclose a building management system that is built off a cloud-based data platform).
The combination of Geffin, Baker, and Khuti are analogous art because they are from the same field of endeavor or similar problem solving area, of building system management controls.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Khuti of utilizing a cloud-based computing platform for exchanging data with the known system of a building system management controller as taught by Geffin and Baker. Utilizing the features of Khuti would allow for a customer to only purchase or lease the proper amount of computing/monitoring services to fit their needs as taught by Khuti (paragraph [0006]).
The combination of Geffin, Baker, and Khuti appear to be silent on; and assigning, by the cloud platform, a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window.
However, Boteler teaches; (Boteler, at least Fig. 1; paragraph [0083]) disclose a monitoring system which keeps track of the number of times an event (sample) occurs over a predetermined period, and if the number of events exceeds a threshold, the status will be in alert mode and if not will not be in alert mode.

It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Boteler of assigning a status in response to a number of events detected within a predetermined period with the known system of a building system management controller as taught by Geffin, Baker, and Khuti. Utilizing the features of Boteler would allow for the system dramatically reduce false alarming in a monitoring and control system (paragraph [0061]).

Regarding Claim 17; the combination of Geffin, Baker, Khuti, and Boteler further teach; The method of Claim 16, wherein assigning the status to the system manager comprises: assigning a first status to the system manager in response to a determination that the number of samples exceeds a first threshold value; assigning a second status to the system manager in response to a determination that the number of samples is less than the first threshold value and greater than a second threshold value; and assigning a third status to the system manager in response to a determination that the number of samples is less than the second threshold value. (Geffin; at least Figs. 18, 42B, and 45; disclose wherein the system is capable of providing various bits of status updates of the system manager as well as contains a threshold rule system in which the system creates different levels of status (i.e. high critical, high warning, low warning, low critical) based upon a determination that a monitored rule (i.e. establishing various statuses based on number of samples received from the system manager) has been reached or exceeded and wherein Khuti teaches the cloud computing platform).

Regarding Claim 18; the combination of Geffin, Baker, Khuti, and Boteler further teach; The method of Claim 11, further comprising: receiving the sample of the second timeseries at a cloud platform; storing the sample of the first timeseries as a sample of a first timeseries associated with the point at the cloud platform; and storing the sample of the second timeseries as a sample of a second timeseries associated with the system manager at the cloud platform. (Geffin; at least Fig. 5; disclose wherein the time series information is stored in a time series database and associates each time series with its respective monitoring point or system and wherein Khuti teaches the cloud-based data platform and wherein Baker teaches a sample of a timeseries).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 4/16/2021, with respect to the rejections of claims 1, 5, and 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geffin et al. (US PGPUB 20130238795) in view of Baker (US PGPUB 20150156213).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117